 

Exhibit 10.16

 

ST. JOHN KNITS INTERNATIONAL, INCORPORATED

 

WRITTEN DESCRIPTION OF NON-EMPLOYEE DIRECTOR COMPENSATION

PURSUANT TO

ITEM 601(b)(10)(iii)(A) OF REGULATION S-K

 

Each director who does not hold a salaried position with St. John Knits
International, Incorporated or with Vestar Capital Partners, absent an agreement
to the contrary, shall receive an annual retainer of $40,000, in addition to an
attendance fee of $2,500 for each meeting of the Board of Directors attended
personally and $500 for each meeting of the Board and committee of the Board
attended telephonically. Such directors may also be granted stock options at the
discretion of the Board. Directors shall be reimbursed for travel and other
out-of-pocket expenses incurred by them that are incidental to attending
meetings.

 